The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2014

                                     No. 04-13-00338-CR

                                  Elias Esequiel VASQUEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. 11-CRS-270
                         Honorable Ana Lisa Garza, Judge Presiding

                                        ORDER
       Appellant’s brief was originally due on April 9, 2014. Appellant has been granted three
extensions of time—for a total of 110 days—in which to file the brief. Our last order stated that
no further extensions of time would be granted. Despite this admonition, appellant has filed a
fourth motion for extension of time requesting an additional 14-day extension.

        The motion is GRANTED. We ORDER appellant’s attorney to file the appellant’s brief
on or before August 13, 2014. No further extensions of time will be considered. If appellant’s
brief is not filed by that date, we will abate this appeal to the trial court for an abandonment
hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be initiated against
appellant’s attorney. Id. 38.8(b)(4).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court